McCLOSKEY, Senior Judge,
dissenting.
I respectfully dissent. The record indicates that James V. Bitonti (Claimant) did not contribute to the pension he received from the Pension Benefit Guarantee Corporation (PBGC). Absent contributions to a pension by an employee, the pension payments must be offset against a claimant’s unemployment compensation benefits. See Section 404(d)(2)(ii) of the Unemployment Compensation Law (Law).1
I believe that the majority erred when it concluded that there were no grounds for a reduction in the calculation of Claimant’s benefits under Section 804(d)(2)(ii) of the *1293Law. The PBGC was created to safeguard employee pensions and therefore stands in the place of the employer, not the employee; hence, I assert that the prorated weekly amount of the PBGC pension should have been deducted from Claim-ant’s weekly benefit amount.

. Act of December 5, 1936, Second Ex.Sess., P.L. (1937), 2897, as amended, 43 P.S. § 804(d)(2)(ii).